DETAILED ACTION
Response to Amendment
	The Amendment filed November 29, 2021 has been entered. Claims 1-20 remain pending in the application. Applicant's amendments to the claims have overcome the claim objections and the 35 U.S.C. 112(b) rejection previously set forth in the Non-Final Office Action mailed August 27, 2021.
		
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable.
 
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “A MEMORY SYSTEM FOR IMPROVING COMPRESSION PERFORMANCE OF A DICTIONARY CODER CIRCUIT.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Litvak et al. (US 2014/0266816) and Yap et al. (US 2017/0285960).
Regarding claim 1, Litvak et al. disclose: 
A memory system comprising: 
…a…controller configured to…compress an input data string (FIG. 1 Compressing Device 100), the memory controller including: 
a history buffer (FIG. 1 Dictionary 108; [0031] dictionary 108 may be implemented as a buffer) configured to store  a stored input data string ([0035] At step 204, an input data stream is received on the data input line 112 and stored in each of the input buffer 104 and the dictionary 108); 
A hash calculator (FIG. 1 Processor 116; [0034] method 200 is performed within the processor 116 by executing a program stored in the memory 118) configured to calculate a hash value based on the input data string ([0037] step 216, a hash value HVN for the selected Nth symbol is calculated); 
a read pointer table (FIG. 1 Dictionary Index 128) configured to store a read pointer indicating an address in the history buffer in an address designated by the hash value ([0016] hash index points to byte locations in a history buffer for which a hash value has been similarly calculated; [0039] The dictionary index 120 comprises a plurality of entries where a hash value that has already been calculated for a specific symbol in the dictionary points to a location of that specific symbol…Thus, each entry in the dictionary index 120, i.e., each hash value, points to a specific location in the dictionary 108); 
a history buffer writing circuit (FIG. 1 Processor 116) configured to write the input data string to the history buffer ([0035] At step 204, an input data stream is received on the data input line 112 and stored in each of the input buffer 104 and the dictionary 108); 
a read pointer writing circuit (FIG. 1 Processor 116) configured to write the read pointer of the input data string to an address designated by the hash value calculated based on the input data string in the read pointer table after the memory controller receives the input data string ([0053]-[0054] At step 316, the hash value calculated in step 312 is compared to the hash values already stored in the dictionary index 120…if the calculated hash value is not found in the dictionary index then control passes to step 324 and an entry is added to the index consisting of the calculated hash value and a pointer to the location in the dictionary 108. In one embodiment, the newest entry is placed at the top, or the beginning, of the array. Placing the newest indices at the beginning, and starting the searches at the beginning, may provide increased efficiencies as matching data may occur in localized groups and a match may be identified sooner by placing the new entries at the beginning; FIG. 3 step 324 Add the Hash Value to the Index; FIG. 1 Dictionary Index 120; [0037] step 216, a hash value HVN for the selected Nth symbol is calculated); 
a read pointer reading circuit (FIG. 1 Processor 116) configured to execute reading of the read pointer from the read pointer table using the hash value (FIG. 2A; [0042] step 224, if there is a match of the calculated hash value HVN to a value in the dictionary index 120, control passes to step 240 where the location in the dictionary is retrieved from the dictionary index 124 for the matching hash value HVN); 
a history buffer reading circuit (FIG. 1 Processor 116) configured to read the stored input data string as a matching candidate data string from the history buffer using the read pointer read by the read pointer reading circuit ([0043] A matching range is then determined by iterating over the input data about, i.e., including, the Nth symbol and in the dictionary about the symbol that is pointed to in the dictionary index 120, at step 244); and 
a matching circuit (FIG. 1 Processor 116) configured to replace the input data string with a reference information referring the matching candidate data string in a case where at least a part of the input data string and a part of the matching candidate data string match (FIG. 6; [0033] step 610, the input data symbols found to be in a matching range in the dictionary are replaced with an identification of the location and length of the matching range in the dictionary); 
wherein reading of the read pointer by the read pointer reading circuit (FIG. 2A step 240) and reading of the stored input data string by the history buffer reading circuit (FIG. 2A step 244) are executed after writing of the read pointer by the read pointer writing circuit (FIG. 3 step 324; [0039] The dictionary index 120 comprises a plurality of entries where a hash value that has already been calculated for a specific symbol in the dictionary points to a location of that specific symbol) and writing of the input data string by the history buffer writing circuit are finished (FIG. 2A step 204).
Litvak et al. do not appear to explicitly teach “a storage device and a memory controller controlling the storage device and compressing.” However, Yap et al. disclose:
(FIG. 1 Memory Device(s) 106) and a memory controller configured to control the storage device and compress ([0001] a hardware memory controller for memory
compression)
	Litvak et al. and Yap et al. are analogous art because Litvak et al. and Yap et al.
teach methods and apparatus for performing compression.
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention, having the teachings of Litvak et al. and Yap et al. before him/her, to modify the teachings of Litvak et al. with the teachings of Yap et al. because implementing Litvak’s compressing device within a memory controller would enable the memory controller to compress data that is sent to the storage device for storage. The combination would increase the amount of data that can be stored in the storage device.
Regarding claim 9, Litvak et al. further disclose: 
The memory system according to claim 1, wherein the hash value is calculated by using data of byte length N from the top of the input data string ([0016] a computer implemented compression method is applied to an input data block of bytes and includes applying a hash function to every Nth byte), and 
the matching circuit is configured to replace the input data string with the reference information in the case where the input data string and the matching candidate data string match no less than N-bytes ([0016] Once a matching string length meets a threshold limit or the length of the matching range cannot be lengthened, whichever occurs first, then the next Nth byte is chosen and the foregoing steps are repeated. Once the data block has been analyzed then, in the order received in the input data block, those bytes that could not be matched to the history buffer are sent as received and those bytes in matching ranges are replaced with a representation comprising a starting point and length of a range of bytes in the history buffer; [0044] This process continues until either there are no matches at the "ends" of the ranges, i.e., the matching range cannot be extended, or the length of the matching range is greater than or equal to a predetermined effective threshold value REFF; [0045] once a matching string with a length that meets the predetermined threshold value REFF is found, it is not necessary to continue analyzing as the compression gained does not justify the additional processing incurred).

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Litvak et al. and Yap et al. as applied to claim 1 above, and further in view of Sazegari et al. (US 2019/0034333).
Regarding claim 2, Litvak et al. and Yap et al. do not appear to explicitly teach while Sazegari et al. disclose:
The memory system according to claim 1, wherein the history buffer includes a flip-flop circuit (FIG. 2 Dictionary 210; [0045] dictionary 210 may include multiple latches, flip-flops, random access memory (RAM) cells, or other suitable storage circuits configured to store individual data bits included in the various entries).
Litvak et al., Yap et al., and Sazegari et al. are analogous art because Litvak et al., Yap et al., and Sazegari et al. teach methods and apparatus for performing compression.
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention, having the teachings of Litvak et al., Yap et al., and Sazegari et al. before him/her, to modify the combined teachings of Litvak et al. and Yap et al. with the teachings of Sazegari et al. because using a flip-flop circuit enables storage of the dictionary (Sazegari et al. [0045]).
Regarding claim 3, Litvak et al. and Yap et al. do not appear to explicitly teach while Sazegari et al. disclose:
The memory system according to claim 1, wherein the read pointer table includes a flip-flop circuit ([0045] dictionary 210 may include multiple latches, flip-flops, random access memory (RAM) cells, or other suitable storage circuits configured to store individual data bits included in the various entries; [0033] As used herein, a "dictionary" (also referred to as a "table")).
The motivation for combining is based on the same rational presented for rejection of claim 2.

Claims 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Litvak et al. and Yap et al. as applied to claim 1 above, and further in view of Abali et al. (US 2017/0192709).
Regarding claim 4, Litvak et al. and Yap et al. do not appear to explicitly teach while Abali et al. disclose:
The memory system according to claim 1, wherein the history buffer includes an SRAM ([0015] a 16 KB history buffer (SRAM based) to store the most recent 16 KB of input; c) a hash table (SRAM based) dictionary for storing pointers to the 16 KB history buffer).
Regarding claim 5, Litvak et al. and Yap et al. do not appear to explicitly teach while Abali et al. disclose:
([0015] a 16 KB history buffer (SRAM based) to store the most recent 16 KB of input; c) a hash table (SRAM based) dictionary for storing pointers to the 16 KB history buffer).
Regarding claim 6, Litvak et al. further disclose: 
The memory system according to claim 1, wherein the read pointer table (FIG. 1 Dictionary Index 128)…the read pointer reading circuit (FIG. 1 Processor 116)…the history buffer reading circuit (FIG. 1 Processor 116)…and the matching circuit (FIG. 1 Processor 116)…
Litvak et al. and Yap et al. do not appear to explicitly teach “wherein the read pointer table includes a plurality of the read pointers in each address, the read pointer reading circuit executes is configured to execute readings of the plurality of the read pointers, the history buffer reading circuit is configured to read reads a plurality of the matching candidate data strings based on the plurality of the read pointers, and the matching circuit operates is configured to operate the plurality of the matching candidate data strings.” However, Abali et al. disclose:
wherein the read pointer table includes a plurality of the read pointers in each address (FIG. 4; [0030] A hash table (HT) 400 is used to identify the history buffer location or locations of an input token 510 by using a hash function 520 to compute a hash value… For example in the N=4 case, as shown in FIG. 4, a token may be matched to up to four separate locations in the history buffer, as each HT set (e.g. 410) can retain four pointers. Each HT set contains N entries and each HT entry contains a pointer to the history buffer, referred to as HB address (e.g. 420) in FIG. 4), 
([0036]-[0037] Using FIG. 6B, we can examine the HT lookup…Then, from HT entry 630 the address P is read. Now we have the address P 620 as a hint--with a high probability--where the previous occurrence of the token (0 1 2) may be found in HB…in HT location set 640 there may be corresponding HB pointers in HT entries 630, 631, 632 and 633. The values in the HB corresponding to each of these pointers is read to determine if there is an actual match with token 655 in the same manner as with the value at location P 620), 
the history buffer reading circuit is configured to read a plurality of the matching candidate data strings based on the plurality of the read pointers ([0037] Then, the location P 620 contents are read from HB [history buffer]. The read value is compared to the current input token 665 to determine if there is an actual match… In an N-way organization…up to N matches are possible), and 
the matching circuit is configured to operate the plurality of the matching candidate data strings ([0038] Once a match starts hash table lookups cease. Instead each new byte after the matched token 655 in the input stream 605 is compared to next byte in the history buffer location in the M register, i.e. HB[M+1]. If the match is continuing, it means that there exists a longer matching string in the history buffer, and therefore the M and Length registers are incremented. The process repeats for all HB pointers in HT location set 640 until input bytes stop matching the history buffer, at which time the dictionary unit sends the longest match address and length to the compression encoder according to FIG. 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Litvak et al., Yap et al., and Abali et al. before him/her, to modify the combined teachings of Litvak et al. and Yap et al. with 
Regarding claim 7, Abali et al. further disclose:
The memory system according to claim 6, wherein the read pointer writing circuit is configured to overwrite in order from the read pointer whose timing of writing is older among the read pointers have already been written in the case where the plurality of the read pointers are written to an indicated address in the read pointer table, the read pointer already written exists in the indicated address and at least a part of the read pointer already written have to be overwritten ([0031] Similar to that of computer cache organizations the hash table implements a replacement policy which determines which entry to evict from an HT set when the set is full. For example, in the 4-way HT example of FIG. 4, when a new, 5th token maps to a full set, the Least Recently Used (LRU) policy will replace one of the least recently used entries in the set with the new token. Those skilled in the art may employ other replacement policies such as first in first out (FIFO) or random replacement, or other policies without violating the spirit of the invention).
Regarding claim 8, Abali et al. further disclose: 
The memory system according to claim 6, wherein the read pointer writing circuit is configured to determine the read pointer based on a reference history referred by the matching circuit in order to overwrite among the read pointers have already been written in a case where the plurality of the read pointers are written to an indicated address in the read pointer table, the read pointer already written exists in the indicated address and at least a part of the read pointer already written have to be overwritten ([0030] HT operates similar to a direct mapped or an N-way set associative computer cache memory; 0031] Similar to that of computer cache organizations the hash table implements a replacement policy which determines which entry to evict from an HT set when the set is full. For example, in the 4-way HT example of FIG. 4, when a new, 5th token maps to a full set, the Least Recently Used (LRU) policy will replace one of the least recently used entries in the set with the new token. Those skilled in the art may employ other replacement policies such as first in first out (FIFO) or random replacement, or other policies without violating the spirit of the invention).

Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Litvak et al., Yap et al., and Sim et al. (US 10,241,938).
Regarding claim 10, Litvak et al. disclose:
A memory system comprising: 
…controller configured to…compress an input data string (FIG. 1 Compressing Device 100), the…controller including: 
a history buffer (FIG. 1 Dictionary 108; [0031] dictionary 108 may be implemented as a buffer) configured to store a stored input data string ([0035] At step 204, an input data stream is received on the data input line 112 and stored in each of the input buffer 104 and the dictionary 108); 
a read pointer table (FIG. 1 Dictionary Index 128) configured to store a read pointer indicating an address in the history buffer ([0016] hash index points to byte locations in a history buffer for which a hash value has been similarly calculated; [0039] The dictionary index 120 comprises a plurality of entries where a hash value that has already been calculated for a specific symbol in the dictionary points to a location of that specific symbol…Thus, each entry in the dictionary index 120, i.e., each hash value, points to a specific location in the dictionary 108); 
a history buffer writing circuit (FIG. 1 Processor 116) configured to write the input data string to the history buffer ([0035] At step 204, an input data stream is received on the data input line 112 and stored in each of the input buffer 104 and the dictionary 108); 
a read pointer writing circuit (FIG. 1 Processor 116) configured to write the read pointer of the input data string to an address in the read pointer table (FIG. 1 Dictionary Index 120) after the memory controller receives the input data string ([0053]-[0054] At step 316, the hash value calculated in step 312 is compared to the hash values already stored in the dictionary index 120…if the calculated hash value is not found in the dictionary index then control passes to step 324 and an entry is added to the index consisting of the calculated hash value and a pointer to the location in the dictionary 108. In one embodiment, the newest entry is placed at the top, or the beginning, of the array. Placing the newest indices at the beginning, and starting the searches at the beginning, may provide increased efficiencies as matching data may occur in localized groups and a match may be identified sooner by placing the new entries at the beginning; FIG. 3 step 324 Add the Hash Value to the Index; FIG. 1 Dictionary Index 120; [0037] step 216, a hash value HVN for the selected Nth symbol is calculated); 
a read pointer reading circuit (FIG. 1 Processor 116) configured to execute reading of the read pointer from the read pointer table (FIG. 2A; [0042] step 224, if there is a match of the calculated hash value HVN to a value in the dictionary index 120, control passes to step 240 where the location in the dictionary is retrieved from the dictionary index 124 for the matching hash value HVN); 
(FIG. 1 Processor 116) configured to read the stored input data string as a matching candidate data string from the history buffer using the read pointer read by the read pointer reading circuit ([0043] A matching range is then determined by iterating over the input data about, i.e., including, the Nth symbol and in the dictionary about the symbol that is pointed to in the dictionary index 120, at step 244); and 
…and transmitting the signal to the read pointer reading circuit ([0054] an entry is added to the index consisting of the calculated hash value and a pointer (i.e. signal) to the location in the dictionary 108).
Litvak et al. do not appear to explicitly teach “a storage device and a memory controller configured to control the storage device and compress...an address delay circuit configured to delay a signal based on the input data string.” However, Yap et al. disclose:
a storage device (FIG. 1 Memory Device(s) 106) and a memory controller configured to control the storage device and compressing ([0001] a hardware memory controller for memory compression)
The motivation for combining is based on the same rational presented for rejection of independent claim 1.
Litvak et al. and Yap et al. do not appear to explicitly teach “an address delay circuit configured to delay a signal based on the input data string.” However, Sim et al. disclose:
…an address delay circuit configured to delay a signal based on the input data string (Col 17, lines 10-24: the internal controller 210 may update the two or more read pointers 410 at different times in response to different portions of a clock signal, such as a read enable clock signal. Different portions of a clock signal may be different events within the clock signal, such as a rising edge and a falling edge, or may be similar events that occur at different times, such as a rising edge for an earlier pulse and a rising edge for a later pulse. In various embodiments, the internal controller 210 may generate one or more intermediate clock signals to update different read pointers 410 at different times based on different portions of a read enable (or other) clock signal. For example, an internal controller 210 may include clock dividers, delay circuits, or the like to generate two different intermediate clock signals, to update different read pointers 410 at different times)
Litvak et al., Yap et al., and Sim et al. are analogous art because Litvak et al. teach and Yap et al. teach methods and apparatus for performing compression; and Sim et al. teach performing storage operations in non-volatile memory.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Litvak et al., Yap et al., and Sim et al. before him/her, to modify the combined teachings of Litvak et al. and Yap et al. with the teachings of Sim et al. because implementing a delay circuit would allow multiple read pointers to be updated at different times, thus reducing latency for the output path (Sim et al. Col 14, line 10).
Regarding claim 11, Litvak et al. further disclose: 
The memory system according to claim 10, wherein reading of the read pointer by the read pointer reading circuit (FIG. 2A step 240) and reading of the stored input data string by the history buffer reading circuit (FIG. 2A step 244) are executed after writing of the read pointer by the read pointer writing circuit (FIG. 3 step 324; [0039] The dictionary index 120 comprises a plurality of entries where a hash value that has already been calculated for a specific symbol in the dictionary points to a location of that specific symbol) and writing of the input data string by the history buffer writing circuit are finished (FIG. 2A step 204).
Regarding claim 12, Litvak et al. further disclose: 
The memory system according to claim 10, further comprising a hash calculator (FIG. 1 Processor 116; [0034] method 200 is performed within the processor 116 by executing a program stored in the memory 118) configured to calculate a hash value based on the input data string ([0037] step 216, a hash value HVN for the selected Nth symbol is calculated), wherein 
the address indicated by the read pointer is designated by the hash value ([0016] hash index points to byte locations in a history buffer for which a hash value has been similarly calculated) calculated based on the input data string ([0037] step 216, a hash value HVN for the selected Nth symbol is calculated), 
the read pointer reading circuit is configured to execute reading of the read pointer from the read pointer table using the hash value (FIG. 2A; [0042] step 224, if there is a match of the calculated hash value HVN to a value in the dictionary index 120, control passes to step 240 where the location in the dictionary is retrieved from the dictionary index 124 for the matching hash value HVN).
Regarding claim 13, Litvak et al. further disclose: 
The memory system according to claim 10, further comprising a matching circuit (FIG. 1 Processor 116) configured to replace the input data string with a reference information referring the matching candidate data string in a case where at least a part of the input data string and a part of the matching candidate data string match (FIG. 6; [0033] step 610, the input data symbols found to be in a matching range in the dictionary are replaced with an identification of the location and length of the matching range in the dictionary).

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Litvak et al., Yap et al., and Sim et al. as applied to claim 10 above, and further in view of Sazegari et al.
Regarding claim 14, Litvak et al., Yap et al., and Sim et al. do not appear to explicitly teach while Sazegari et al. disclose:
The memory system according to claim 10, wherein the history buffer includes a flip-flop circuit (FIG. 2 Dictionary 210; [0045] dictionary 210 may include multiple latches, flip-flops, random access memory (RAM) cells, or other suitable storage circuits configured to store individual data bits included in the various entries).
Litvak et al., Yap et al., Sim et al., and Sazegari et al. are analogous art because Litvak et al., Yap et al., and Sazegari et al. teach methods and apparatus for performing compression; and Sim et al. teach performing storage operations in non-volatile memory.
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention, having the teachings of Litvak et al., Yap et al., Sim et al., and Sazegari et al. before him/her, to modify the combined teachings of Litvak et al., Yap et al., and Sim et al. with the teachings of Sazegari et al. because using a flip-flop circuit enables storage of the dictionary (Sazegari et al. [0045)).
Regarding claim 15, Litvak et al., Yap et al., and Sim et al. do not appear to explicitly teach while Sazegari et al. disclose:
The memory system according to claim 10, wherein the read pointer table includes a flip-flop circuit ([0045] dictionary 210 may include multiple latches, flip-flops, random access memory (RAM) cells, or other suitable storage circuits configured to store individual data bits included in the various entries; [0033] As used herein, a "dictionary" (also referred to as a "table")).
The motivation for combining is based on the same rational presented for rejection of claim 14.

Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Litvak et al. and Yap et al. as applied to claim 10 above, and further in view of Abali et al. (US 2017/0192709).
Regarding claim 16, Litvak et al., Yap et al., and Sim et al. do not appear to explicitly teach while Abali et al. disclose:
The memory system according to claim 10, wherein the history buffer includes an SRAM ([0015] a 16 KB history buffer (SRAM based) to store the most recent 16 KB of input; c) a hash table (SRAM based) dictionary for storing pointers to the 16 KB history buffer).
Litvak et al., Yap et al., Sim et al., and Abali et al. are analogous art because Litvak
et al., Yap et al., and Abali et al. teach methods and apparatus for performing compression; and Sim et al. teach performing storage operations in non-volatile memory.
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention, having the teachings of Litvak et al., Yap et al., Sim et al., and Abali et al. before him/her, to modify the combined teachings of Litvak et al., Yap et al., and Sim et al. with the teachings of Abali et al. because using an SRAM enables efficient storage of the dictionary (Abali et al. [0007]).
Regarding claim 17, Litvak et al., Yap et al., and Sim et al. do not appear to explicitly teach while Abali et al. disclose:
([0015] a 16 KB history buffer (SRAM based) to store the most recent 16 KB of input; c) a hash table (SRAM based) dictionary for storing pointers to the 16 KB history buffer).
Regarding claim 18, Litvak et al. further disclose: 
The memory system according to claim 13, wherein the read pointer table (FIG. 1 Dictionary Index 128)…the read pointer reading circuit(FIG. 1 Processor 116)…the history buffer reading circuit (FIG. 1 Processor 116)…and the matching circuit (FIG. 1 Processor 116)…
Litvak et al., Yap et al., and Sim et al. do not appear to explicitly teach “wherein the read pointer table  includes a plurality of the read pointers in each address, the read pointer reading circuit is configured to execute readings of the plurality of the read pointers, the history buffer reading circuit is configured to read a plurality of the matching candidate data strings based on the plurality of the read pointers, and the matching circuit is configured to operate the plurality of the matching candidate data strings.” However, Abali et al. disclose:
wherein the read pointer table includes a plurality of the read pointers in each address (FIG. 4; [0030] A hash table (HT) 400 is used to identify the history buffer location or locations of an input token 510 by using a hash function 520 to compute a hash value… For example in the N=4 case, as shown in FIG. 4, a token may be matched to up to four separate locations in the history buffer, as each HT set (e.g. 410) can retain four pointers. Each HT set contains N entries and each HT entry contains a pointer to the history buffer, referred to as HB address (e.g. 420) in FIG. 4), 
([0036]-[0037] Using FIG. 6B, we can examine the HT lookup…Then, from HT entry 630 the address P is read. Now we have the address P 620 as a hint--with a high probability--where the previous occurrence of the token (0 1 2) may be found in HB…in HT location set 640 there may be corresponding HB pointers in HT entries 630, 631, 632 and 633. The values in the HB corresponding to each of these pointers is read to determine if there is an actual match with token 655 in the same manner as with the value at location P 620), 
the history buffer reading circuit is configured to read a plurality of the matching candidate data strings based on the plurality of the read pointers ([0037] Then, the location P 620 contents are read from HB [history buffer]. The read value is compared to the current input token 665 to determine if there is an actual match… In an N-way organization…up to N matches are possible), and 
the matching circuit is configured to operate the plurality of the matching candidate data strings ([0038] Once a match starts hash table lookups cease. Instead each new byte after the matched token 655 in the input stream 605 is compared to next byte in the history buffer location in the M register, i.e. HB[M+1]. If the match is continuing, it means that there exists a longer matching string in the history buffer, and therefore the M and Length registers are incremented. The process repeats for all HB pointers in HT location set 640 until input bytes stop matching the history buffer, at which time the dictionary unit sends the longest match address and length to the compression encoder according to FIG. 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Litvak et al., Yap et al., Sim et al., and Abali et al. before him/her, to modify the combined teachings of Litvak et al., Yap 
Regarding claim 19, Abali et al. further disclose:
The memory system according to claim 18, wherein the read pointer writing circuit is configured to overwrite in order from the read pointer whose timing of writing is older among the read pointers have already been written in a case where the plurality of the read pointers are written to an indicated address in the read pointer table, the read pointer already written exists in the indicated address and at least a part of the read pointer already written have to be overwritten ([0031] Similar to that of computer cache organizations the hash table implements a replacement policy which determines which entry to evict from an HT set when the set is full. For example, in the 4-way HT example of FIG. 4, when a new, 5th token maps to a full set, the Least Recently Used (LRU) policy will replace one of the least recently used entries in the set with the new token. Those skilled in the art may employ other replacement policies such as first in first out (FIFO) or random replacement, or other policies without violating the spirit of the invention).
Regarding claim 20, Abali et al. further disclose: 
The memory system according to claim 18, wherein the read pointer writing circuit is configured to determine the read pointer based on a reference history referred by the matching circuit in order to overwrite among the read pointers have already been written in a case where the plurality of the read pointers are written to an indicated address in the read pointer table, the read pointer already written exists in the indicated address and at least a part of the read pointer ([0030] HT operates similar to a direct mapped or an N-way set associative computer cache memory; 0031] Similar to that of computer cache organizations the hash table implements a replacement policy which determines which entry to evict from an HT set when the set is full. For example, in the 4-way HT example of FIG. 4, when a new, 5th token maps to a full set, the Least Recently Used (LRU) policy will replace one of the least recently used entries in the set with the new token. Those skilled in the art may employ other replacement policies such as first in first out (FIFO) or random replacement, or other policies without violating the spirit of the invention).

Response to Arguments
Applicant's arguments filed November 29, 2021 have been fully considered but they are not persuasive. Applicant argues Litvak’s dictionary index is predetermined because the dictionary index contains a plurality of entries in which the hash value has already been calculated (Remarks page 10). However, the examiner disagrees that the dictionary index is predetermined. Litvak discloses that after an input data stream is received (FIG. 2A 204), a hash value is calculated (FIG. 2A 216), and it is determined whether the hash matches with a hash value in the dictionary index (FIG. 2A 224; [0039]). When it is determined that the value calculated in step 216 does not match a value already in the dictionary index, the calculated value from step 216 is added to the index (FIG. 3 step 324). Paragraph [0040] discloses that “if not match is found…a sequence of data corresponding to the calculated hash value has not been identified in the dictionary index 120 as being in the dictionary.” The value needs to be placed in the dictionary, which is executed in FIG. 3 step 324. Therefore, the hash values in dictionary index are not predetermined, but rather added when a match to the input hash (FIG. 2A step 216 .
Turning to the text of the claim, the limitation requires “a read pointer writing circuit configured to write the read pointer of the input data string to an address designated by the hash value calculated based on the input data string in the read pointer table after the memory controller receives the input data string.” As discussed in the paragraph above and in claim 1, Litvak discloses this limitation. Therefore, the 35 U.S.C. 103 rejection is maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan P. Savla can be reached on 571-272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY A WARREN/            Primary Examiner, Art Unit 2137